Exhibit THIRD AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT This Third Amendment is made on the 22nd day of September 2008, by and between DAVID M. DeMEDIO (“DeMedio"), and USA TECHNOLOGIES, INC., a Pennsylvania corporation ("USA"). Background USA and DeMedio entered into an Employment And Non-Competition Agreement dated April 12, 2005, a First Amendment thereto dated May 11, 2006, and a Second Amendment thereto datedMarch 13, 2007 (collectively, the "Employment Agreement").As more fully set forth herein, the parties desire to amend the Employment Agreement in certain respects. Agreement NOW, THEREFORE, in consideration of the covenants set forth herein, and intending to be legally bound hereby, the parties agree as follows: 1.
